UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) { X }ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or {}TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 01-15725 ALPHA PRO TECH, LTD. (Exact Name of Registrant as Specified in Its Charter) Delaware 63-1009183 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 60 Centurian Drive, Suite 112, Markham, Ontario, L3R 9R2 (Address of Principal Executive Offices, including zip code) Registrant's telephone number, including area code:905-479-0654 Securities registered pursuant to Section 12(b) of the Act: Title of each ClassName of each exchange on which registered Common Shares, Par Value $.01 Per ShareNYSE Amex Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ­­No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesNo X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X The aggregate market value of voting stock held by non-affiliates of the registrant as of June 30, 2011, was $22,077,000. As of February 28, 2012, the registrant had outstanding 21,087,188 shares of common stock. DOCUMENTS INCOPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for the 2012 Annual Meeting of Shareholders to be held on June 5, 2012 are incorporated by reference into Part III of this Form 10-K. ALPHA PRO TECH, LTD. INDEX TO ANNUAL REPORT ON FORM 10-K PART I: Special Note Regarding Forward-Looking Statements Special Note Regarding Smaller Reporting Company Status Item 1. Business General Business Products Markets Distribution Financial Information about Geographic Areas Manufacturing Competition Regulatory Requirements Patents and Trademarks Employees Available Information Item 1A.
